Citation Nr: 1648102	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  07-23 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  






INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 2001 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans' Affairs Regional Office (RO) in Reno, Nevada, which granted service connection for bipolar disorder, a lumbar strain, patellofemoral pain syndrome of the left knee, and status-post pilonidal cyst excision scar.  The Veteran disagreed with each of the initial ratings assigned and perfected a timely appeal in July 2007.  Subsequently, a November 2009 Board decision denied higher initial ratings for each of the service-connected disabilities, and found that a TDIU claim was raised under Rice v. Shinseki, 22 Vet. App. 447 (2009), and then remanded the issue to the RO for further development.  

This case was previously before the Board in January 2012, where the Board remanded the issue on appeal for a VA examination and to submit the issue to the Director of the Compensation and Pension Service under 38 C.F.R. § 4.16(b) (2015).  Unfortunately, for the reasons discussed below, the Board finds that there has not been substantial compliance with the directives of the January 2012 remand under 38 C.F.R. § 3.321(b) (2015), and an additional remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

TDIU 

Prior to August 19, 2010

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b) (2015).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

For the period prior to August 19, 2010, the Veteran seeks TDIU based on the service-connected bipolar disorder, rated as 50 percent disabling, a back disability, rated as 20 percent disabling, a left knee disability, rated as 10 percent disabling, and a status post cyst excision scar disability, rated as noncompensable.  The combined rating for this period is 60 percent.  As the January 2012 Board decision found that the Veteran's service-connected disabilities did not meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for TDIU, the Board directed the issue of a TDIU to be referred to the VA Under Secretary for Benefits, or the VA Director of Compensation and Pension Service, for consideration of TDIU under 38 C.F.R. § 4.16(b); however, the record does not reflect that the issue was submitted for such TDIU adjudication.  Under these circumstances, the case must again be returned for this reason as well.  See Stegall v. West, 11 Vet. App 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance' with the terms of its remand orders).

From August 19, 2010 

For the period from August 19, 2010, the Veteran seeks TDIU based on the service-connected bipolar disorder, the back disability, the left knee disability, and
the status post cyst excision scar, as well as left lower extremity radiculopathy of the sciatic nerve, left lower extremity radiculopathy of the femoral nerve, right lower extremity radiculopathy of the femoral nerve, a painful scar, and tinnitus, with a combined rating of 70 percent from August 19, 2010 to September 16, 2015, and 80 percent from September 16, 2015.  As the Veteran had a single disability rated 40 percent or more (bipolar disorder), and as the combined schedular disability rating was at least 70 percent, the eligibility requirements of 38 C.F.R. 
§ 4.16 (a) were met from August 19, 2010. 

A June 2012 VA Form 21-8940 "Veteran's Application for Increased Compensation Based on Unemployability" reflects that the Veteran reported that the service-connected bipolar disorder prevented him from securing or following any substantially gainful employment from April 20, 2012.  The Veteran also reported earning $12,600 over the previous 12 months, that the highest education level he achieved was four years of high school, and that he did not have any other education or training before or after becoming too disabled to work.  See June 2012 VA Form 21-8940.  The June 2012 VA Form 21-8940 also shows work as a bouncer 35 hours per week from June 2008 to November 2008, and from June 2009 to September 2009, earning $1,050 to $1,113 per month, employment as a file clerk 40 hours per week from March 2010 to June 2010, earning $1,840 per month, work as a living assistant 30 hours per week from January 2011 to November 2011, earning $1,000 per month, and employment with Jiffy Lube 40 hours per week from November 2011 to April 2012, earning $1,320 per month.  A December 2013 statement from a Jiffy Lube representative reflects that the Veteran was terminated as a lube technician on approximately April 20, 2012 for lying to a manager.  

A September 2015 VA mental health examination report reflects the Veteran reported that since March 2009 he had worked as a bouncer, file clerk, a living assistant, as well as employment with Walmart and a smog check company.  The Veteran also reported attending truck driving school in July 2013, subsequent work as an "over-the-road" truck driver, working with four trucking companies since July 2013, quitting the first trucking job, and working with the current employer since May 2015.  The September 2015 VA examiner noted sporadic short-term employment since March 2009, and current, "steady employment" as a truck driver since completing truck driving school in July 2013.  The September 2015 VA examiner also wrote that, while the service-connected acquired psychiatric disorder manifested as irritability while driving, the Veteran was satisfied with his work.  The September 2015 VA examiner opined that it was less likely as not that the service-connected acquired psychiatric disorder precluded the Veteran from obtaining or maintaining any form of substantially gainful employment.  

Based on the above, the Board finds that the issue of entitlement to a TDIU for the period from August 19, 2010 should be remanded to obtain additional, updated evidence regarding the assertion of unemployability.  While the record reveals that the Veteran previously completed and submitted a VA Form 21-8940 in June 2012, the information regarding the Veteran's relevant work history has changed, to include work as truck driver with various companies since July 2013.  See September 2015 VA mental health examination report.  Because the record is insufficient to decide whether a TDIU is warranted for the period on appeal from August 19, 2010, a remand is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AOJ should include in the claims file any VA treatment records that are currently outstanding. 
2.  For the period on appeal prior to August 19, 2010, the RO/AOJ should refer the issue of TDIU to the VA Under Secretary for Benefits, or the VA Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

3.  For the period on appeal from August 19, 2010, ask the Veteran to complete and submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), to include providing information regarding work history, to include the dates of employment and the highest gross earnings per month.  

3.  If the benefit sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




